Citation Nr: 1236855	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-29 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the Appellant's military service for the period from November 13, 1970, to October 5, 1973, is a bar to the payments of VA benefits.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Appellant had a period of creditable service in the United States Army from November 13, 1970, to October 5, 1973.  His DD-Form 214 from this period reflects that the character of his service was under conditions other than honorable. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the RO in Nashville, Tennessee, which determined that the Appellant's character of discharge was a bar to receipt of VA benefits.
In February 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The case has now been returned to the Board.


FINDINGS OF FACT

1.  During his military service, the Appellant was absent without leave (AWOL) for 103 days, from August 21, 1972, to December 2, 1972.  The Appellant was arraigned and tried before a Summary Court Martial.  He entered a plea of guilty to the AWOL charge and the Court found the same in January 1973.  

2.  During his military service, the Appellant again went AWOL from January 10, 1973, to August 30, 1973, totaling 233 days of unauthorized leave.  

3.  While pending a second trial for an AWOL charge, in September 1973, the Appellant requested a discharge for the good of the service.  

4.  In October 1973, the Appellant's request was approved, and he was furnished an undesirable discharge of under other than honorable conditions.  

5.  There are no compelling circumstances to warrant the Appellant's prolonged AWOL period in 1973.

6.  The Appellant was not insane at the time of any of the offenses that led to his service discharge. 

7.  The Appellant's service discharge is a dishonorable discharge for purposes of VA benefits.



CONCLUSION OF LAW

The character of the Appellant's October 1973 discharge from military service bars payment of monetary Veterans' compensation and pension benefits.  38 U.S.C.A. 
§§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.354 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant asserts that his military discharge under other than honorable conditions should not be a bar to the payments of VA benefits.

Under VA laws and regulations, and for benefits purposes, an "Appellant" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2011).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A "discharge" or "release" includes retirement from the active military, naval, or air service.  38 C.F.R. § 3.1(h). 

Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. 
§ 3.203(a) (2011); see Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).  VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994). 

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12. 
Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and, (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

As to the exception to AWOL, a person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6). 

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors will be considered in determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence: 

(i) Length and character of service exclusive of the period of prolonged AWOL.  Service exclusive of the period of prolonged AWOL should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the Nation. 


(ii) Reasons for going AWOL. Reasons which are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself, and not how the adjudicator might have reacted.  Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began. 

(iii) A valid legal defense exists for the absence which would have precluded a conviction for AWOL.  Compelling circumstances could occur as a matter of law if the absence could not validly be charged as, or lead to a conviction of, an offense under the Uniform Code of Military Justice.  For purposes of this paragraph, the defense must go directly to the substantive issue of absence rather than to procedures, technicalities, or formalities. 

The Board, however, is not required to simply accept the Appellant's statements that he had compelling circumstances for a prolonged period of AWOL.  See Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003) (holding that the adjudicator is permitted to look at totality of evidence rather than merely accepting whatever rationale a claimant might offer for periods of AWOL). 

As to the regulatory bars listed in 38 C.F.R. § 3.12(d), they are not particularly relevant in the present case.  That is, the RO has determined that it is the statutory bar of a discharge under other than honorable conditions issued as a result of a continuous period of AWOL for at least 180 days that prevents the Appellant from obtaining VA benefits in the present case.  See July 2008 administrative decision. 

In any event, a discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period of at least 180 days. 

Consequently, here, there are two possible exceptions to the Appellant being barred from receiving VA benefits: (1) if the Appellant is shown to have been "insane" at the time of the offense (38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b)); or, (2) if there are "compelling circumstances" to warrant his prolonged AWOL period (38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6)). 

VA regulations provide that an insane person is one: (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or, (2) who interferes with the peace of society; or, (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 

When the question is whether an individual was insane at the time of an offense leading to his court-martial or discharge, the rating agency will base its decision on all the evidence procurable relating to the period involved, and apply the definition of paragraph (a).  38 C.F.R. § 3.354(b).  Mental illness is not identical to 'insanity.'"  Beck v. West, 13 Vet. App. 535, 539 (2000).  In addition, the United States Court of Appeals for Veterans Claims (Court) held that the insanity need only exist at the 
time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  However, there still must be competent evidence, though, establishing the Appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).  In addition, the Court held that "a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct."  Id.   at 254.  The Court further indicated such a determination is not warranted when the record does not reflect a claimant suffered from insanity due to disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Id.  Significantly, the burden is on the Appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

In May 1997, the VA General Counsel discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  VAOPGCPREC 20-97 (May 22, 1997). 

A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of Veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  

Here, the Appellant's service personnel records indicate that he was given a discharge under other than honorable conditions by reason of misconduct which included being AWOL for 103 days, from August 21, 1972, to December 2, 1972.  The Appellant was arraigned and tried before a Summary Court Martial.  He 
entered a plea of guilty to the AWOL charge and the Court found the same in January 1973.  The Appellant was sentenced to forfeiture of $192.00 for one month, reduction from E4 status to E1 status, and hard labor without confinement for 30 days.  The evidence shows that he then went AWOL again from January 10, 1973, to August 30, 1973, totaling 233 days of unauthorized leave.  While pending a second trial for an AWOL charge, in September 1973, the Appellant requested a military discharge for the good of the service.  Specifically, the Appellant asserted that he "can not and I will not serve anymore in the United States Army."  The Appellant stated that he no longer believed in the Army.  He indicated that he had tried to fulfill his duties, but everything he did was wrong.  He reported that he did not want to have to run from the Army all of his life, but that he would if he had to.  In October 1973, the Appellant's request was approved, and he was furnished an undesirable discharge of under other than honorable conditions.  The Appellant's military service ended in October 1973.

In March 2008, the Appellant filed a claim for service connection for chronic lymphocytic leukemia, a condition he contends is (presumptively) related to Agent Orange exposure while serving in the Republic of Vietnam.  In an April 2008 letter, the RO requested that the Appellant submit certain evidence relating to the events that led to his other than honorable discharge, evidence to support his story, and evidence pertaining to why he thought his service was honorable.  In an April 2008 written statement, the Appellant essentially advanced that he had suffered from mental illness/disorder while on active duty, and in particular, upon return to the United States from his overseas tours.  He explained that he felt disoriented, out of place, and that he was unable to control his emotions.  He further asked the RO take into consideration that he had "served for 12 months in Vietnam honorably" and that he was "subjected to Agent Orange during [his] tour of duty there."  In support of his claim the Appellant submitted several lay statements, attesting to his mental condition upon his return from overseas.  These lay statements indicate that the Appellant suffered was unable to adapt to service life after his return, that he suffered from posttraumatic stress disorder, and that he went AWOL due to the frustrations, anger, and desperation associated with returning to the United States after service overseas.  

In this regard, the record contains conflicting evidence regarding the Appellant's claimed service in the Republic of Vietnam.  In particular, his DD-214 indicates that he served a total of four months and one day in the United States Army Europe (USAREUR) and that he had no decorations, medals, badges, commendation, or campaign ribbons awarded as a result of his service.  On the other hand, the Appellant's personnel records indicate foreign service from October 20, 1971, to October 1, 1972 in the United States Army Pacific-Republic of Vietnam (USARPAC/RVN).  Notably, although this notation indicates 12 month of foreign service, the entry has been crossed out by hand.  Likewise, a "Record of Assignments" document shows that the Appellant was enroute to RVN on August 17, 1971 and that he was serving as a vehicle mechanic in USARPAC/RVN as of October 11, 1971.  However, these entries, too, are crossed out.  The personnel records also show that the Appellant received the National Defense Service Medal in December 1970 and the Vietnam Service Medal in December 1971.  These entries, while not crossed out, are noticeably absent from the Appellant's DD-214.  

Accordingly, the Board remanded this appeal to the AMC in February 2011 for further development.  The AMC contacted the Joint Services Records Research Center (JSRRC) regarding the Appellant's claimed military service in the Republic of Vietnam.  In February 2012, the JSRRC responded that they could not verify the Appellant's service in the Republic of Vietnam.  The Appellant's personnel records were also obtained by the AMC, but these records also do not verify the Appellant's Vietnam service.  Therefore, the Board finds that, based on the JSRRC's finding and a review of the Appellant's personnel records, the Appellant did not serve in the Republic of Vietnam during the Vietnam War.

In his August 2009 Appeal to the Board (VA Form 9), the Appellant clarified that he had attempted to have his discharge upgraded but with no success; however, he felt that this should not be a bar to VA benefits in light of having served honorably previously during his period of military service. 

The July 2008 VA administrative decision on appeal concluded that the above evidence demonstrated a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days, which constituted a statutory bar to VA benefits under 38 C.F.R. § 3.12(c)(6).  In that decision, the RO found that the "issue of insanity is not involved."

In light of the above evidence, the Appellant's service personnel records clearly justify his undesirable discharge from active duty service on the basis of going AWOL for over 180 days.  A discharge on this basis constitutes a statutory bar to VA benefits.  38 C.F.R. § 3.12(c)(6).  The Board will address the potential defenses of insanity and compelling circumstances to this statutory bar to VA benefits in this case.  

The Board has also considered whether he was discharged by way of resignation by an officer for the good of the service.  38 C.F.R. § 3.12(c)(3). However, this statutory bar does not apply here since the Appellant's rank was that of a private when he resigned, as opposed to an officer. 

The initial question the Board will address is whether there were compelling circumstances to warrant his prolonged AWOL period of 233 days from January 10, 1973, to August 30, 1973.  38 C.F.R. § 3.12(c)(6).  Upon review of the evidence, the Board finds there were no compelling circumstances to warrant the Appellant's prolonged AWOL period.  In making this determination, the Board has reviewed the three factors to be considered for "compelling circumstances."  See 38 C.F.R. 
§ 3.12(c)(6)(i-iii).  The Board must also consider the quality and length of the Appellant's military service, as well as the reasons the Appellant gives for going AWOL. 

In determining whether there are compelling circumstances to warrant the Appellant's prolonged unauthorized absence, the Board must first consider the length and character of his military service exclusive of the period of prolonged AWOL.  38 C.F.R. § 3.12(c)(6)(i).  In this regard, the Appellant's DD-214 confirms that he served in the military from November 13, 1970, to October 5, 1973.  However, the Appellant had two periods of AWOL during this time, for a total of 336 days of AWOL (almost an entire year) during his approximately three years of 
service.  His DD-Form 214 reflects that he served a total of four months and one day in the United States Army Europe (USAREUR) and that he had no decorations, medals, badges, commendation, or campaign ribbons awarded as a result of his service.  Therefore, the Board finds that the evidence of record is against a finding that the Appellant's service, exclusive of the period of prolonged AWOL, was of such quality and length that it could not be characterized as honest, faithful and meritorious and of benefit to the Nation.  38 C.F.R. § 3.12(c)(6)(i).  Thus, this factor works against his compelling circumstances defense. 

The Board must next consider the reasons for going AWOL, such as family emergencies or obligations, or similar types of obligations or duties owed to third parties.  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  38 C.F.R. 
§ 3.12(c)(6)(ii).  In this regard, in a September 1973 statement, the Appellant indicated his dislike for the Army and his desire to get out of the service.  He stated that he would continue to go AWOL (i.e., keep running from the Army) until he was discharged.  The Appellant has described wandering during his periods of AWOL, but he has never provided any specific details as to what his activities were during his periods of AWOL.  Thus, this factor also works against his compelling circumstances defense. 

Considering whether there was hardship or suffering incurred during the Veteran's overseas military service, despite the Veteran's lay statements, his personnel records are negative for evidence of combat-related trauma.  His military occupational specialty (MOS) of Wheel Vehicle Mechanic does not suggest duties indicative of combat.  There is no objective evidence of any harsh or dangerous living conditions or physical conditions.  There are no allegations from the Appellant, nor evidence of, psychiatric treatment in his service treatment records (STRs).  Overall, this evidence does not rise to the level of compelling circumstances to justify such an extended period of AWOL from January 10, 1973, to August 30, 1973. 


Finally, with respect to compelling circumstances for going AWOL, the Board must consider whether a valid legal defense exists which would have precluded a conviction for being AWOL.  38 C.F.R. § 3.12(c)(6)(iii).  With respect to his prolonged unauthorized absence from January 10, 1973, to August 30, 1973, the Board notes that the Appellant opted for a discharge under other than honorable conditions rather than face administrative proceedings against him.  Such a choice strongly suggests that he did not have a valid legal defense, which would have precluded a conviction for being AWOL.  Indeed, there is no competent evidence in that regard, and it would be speculative to conclude otherwise.  Overall, after viewing the totality of the evidence, there is insufficient evidence of compelling circumstances to justify such an extended period of AWOL from January 10, 1973, to August 30, 1973. 

Despite the absence of compelling circumstances, however, the Board still must address whether the bar to VA benefits should be overturned, based on the theory that the Appellant was effectively "insane" when he went AWOL on two occasions during his military service.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  "Insanity" is a defense to all possible statutory and regulatory bars to VA benefits. 

With regard to the defense of insanity, at the time of the commission of the Appellant's two periods of AWOL totaling over 300 days, the preponderance of the evidence does not demonstrate that the Appellant was considered "insane" as defined under 38 U.S.C.A. § 5303(b) and 38 C.F.R. § 3.12(b).  The Appellant's STRs do not contain any medical records just prior to, during, or subsequent to the Appellant's periods of AWOL service, which would support a finding of insanity.  Mental illness was not documented on the Appellant's military entrance or separation examinations.  Similarly, the claims file does not contain any medical records during the Appellant's periods of AWOL.  The claims file does not contain any medical opinions to support a finding of insanity.  In fact, the Appellant has never been adjudicated as incompetent.  The Board notes that the Appellant, 
himself, is not competent to say he was insane during his military service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Board finds there is no probative evidence of insanity at the time the offenses in question were committed.  

Additionally, no physician has concluded, and no evidence supports the theory, that, at the time of his periods of AWOL, (1) the Appellant had a more or less prolonged deviation from his normal method of behavior; or (2) the Appellant interfered with the peace of society; or (3) the Appellant had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided.  38 C.F.R. § 3.354(a).  Although he had gone AWOL on two occasions, there were no findings that such behavior was asocial or otherwise hostile or harmful to others in a manner that deviated sharply from the social norm.  The Appellant has indicated that he went AWOL due to his dislike for the Army.  While going AWOL is clearly not an accepted standard of the military community, it does not occur infrequently nor does it necessarily indicate that the Appellant is insane.  In much the same manner as substance abuse, it does not exemplify the severe deviation from the social norm or the gross nature of conduct that is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  VAOPGCPREC 20-97 (May 22, 1997). 

Finally, as to insanity, the record does not show that the Appellant had been rendered incompetent or had been incapable of understanding the consequences of his actions in service.  While the Appellant may, in fact, currently have psychiatric problems, such facts do not establish "insanity" for VA purposes as held by VAOPGCPREC 20-97.  Rather, the competent and persuasive evidence on this question tends to establish that he was not then insane. 

In light of the foregoing, the Board finds that the weight of the evidence does not demonstrate that the Appellant was "insane" when he went AWOL two times during his military service or that there were "compelling circumstances" for his prolonged AWOL period.  38 U.S.C.A. §§ 5303(a), 5107; 38 C.F.R. §§ 3.12(b), 3.102, 3.354; VAOPGCPREC 20-97 (May 22, 1997).  Accordingly, the statutory bar to VA benefits as a result of being AWOL for a continuous period of at least 180 days is confirmed.  It follows that the character of the Veteran's military discharge under dishonorable conditions is a bar to his receipt of VA benefits.  In short, his claim must be denied. 

Duties to Notify and Assist


The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011) was signed into law on November 9, 2000.  Among other things, the VCAA eliminated the well-grounded claim requirement and amended VA's duties to notify and assist claimants and their representatives in substantiating claims, including in terms of apprising them of specifically who (the claimant or VA) is responsible for obtaining the supporting evidence. 

Here, the RO provided notice in a letter dated in February 2011. Specifically, he was provided with a copy of 38 C.F.R. § 3.12 which states, in part, that that VA compensation benefits are not payable unless the period of service on which the claim is based was terminated by discharge under other than honorable conditions issues as a result of an absence without official leave for a continuous period of at least 180 days.  The RO also gathered the Veteran's personnel records and attempted to verify his Vietnam service.  

The Board notes that the appellant was not provided an examination nor was a medical opinion obtained. VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. The appellant has not presented the requisite competent evidence that he was insane at the time of the offenses in question leading to the other than honorable discharge. Zang v. Brown, 8 Vet. App. 246, 254 (1995). The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses. Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

During the drafting of the VCAA, the United States Congress observed that it is important to balance the duty to assist against the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim.  For example, wartime service is a statutory requirement for VA [non-service-connected (NSC)] pension benefits.  Therefore, if a soldier with only peacetime service sought pension, no level of assistance would help him prove the claim.  If VA were to spend time developing this type of claim, some other Veteran's claim, where assistance would be helpful, would be delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller).  Thus, for this same reason, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (holding that where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  


ORDER

The character of the Appellant's discharge from the military service constitutes a bar to payment of monetary Veterans' compensation and pension benefits, and the appeal is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


